[Cite as Disciplinary Counsel v. Murraine, 130 Ohio St.3d 397, 2011-Ohio-5795.]




                      DISCIPLINARY COUNSEL v. MURRAINE.
                     [Cite as Disciplinary Counsel v. Murraine,
                       130 Ohio St.3d 397, 2011-Ohio-5795.]
Attorney misconduct—Consent to discipline—Misuse of client trust account—
        One-year stayed suspension.
  (No. 2011-1042—Submitted August 8, 2011—Decided November 17, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-001.
                                 __________________
        Per Curiam.
        {¶ 1} Fitzgerald Terrance Murraine of Arlington, Texas, Attorney
Registration No. 0073209, was admitted to the practice of law in Ohio in 2001.1
Murraine’s license to practice law was suspended on December 23, 2009, for
failure to comply with the continuing-legal-education (“CLE”) requirements of
Gov.Bar R. X for the 2005, 2007, and 2009 reporting periods. In re Continuing
Legal Edn. Suspension of Murraine, 124 Ohio St.3d 1402, 2009-Ohio-6833, 918
N.E.2d 1010.       That suspension remains in effect, and Murraine’s attorney
registration is currently inactive.
        {¶ 2} Relator, Disciplinary Counsel, charged respondent with several
violations of the Rules of Professional Conduct arising from his use of his client
trust account as a personal checking account. The parties entered into and timely
filed a consent-to-discipline agreement pursuant to Section 11 of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). After the


1. It appears that Murraine is also licensed to practice law in Maryland and Pennsylvania,
although his registrations are inactive.
                            SUPREME COURT OF OHIO




assigned panel of the Board of Commissioners on Grievances and Discipline
requested additional information, the parties submitted an amended consent-to-
discipline agreement.
       {¶ 3} The panel and board have recommended that we accept the
amended consent-to-discipline agreement. We adopt this recommendation, and
we order that respondent be suspended from the practice of law in Ohio for one
year, with the entire suspension stayed on the condition that he commit no further
misconduct.
                                   Misconduct
       {¶ 4} The stipulated facts of this case demonstrate that respondent was
the Supervisor of Contract Compliance and Special Programs for the city of
Dayton and also had a small private legal practice. In December 2009, Murraine
and his wife filed for Chapter 13 bankruptcy. At that time, Murraine stopped
using his personal credit-union account and began to use his client trust account
as a personal bank account.      From December 2009 through May 2010, he
deposited his payroll checks into his client trust account and wrote checks for his
personal and business expenses against it.
       {¶ 5} Although Murraine commingled personal and client funds in his
client trust account, there is no evidence that he used client funds to pay his
personal expenses. Nor is there any evidence that he used his client trust account
in an effort to defraud his creditors.       The parties agree that respondent has
properly reported all income and debts on his bankruptcy petition.
       {¶ 6} The parties have stipulated, the board has found, and we agree that
respondent’s use of his client trust account violated Prof.Cond.R. 1.15(a)
(requiring a lawyer to hold property of clients in an interest-bearing client trust
account, separate from the lawyer’s own property), 1.15(b) (permitting a lawyer
to deposit his or her own funds in a client trust account for the sole purpose of
paying or obtaining a waiver of bank service charges), and 8.4(h) (prohibiting a




                                         2
                                 January Term, 2011




lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). We adopt these findings of fact and misconduct.
                                       Sanction
        {¶ 7} In recommending a sanction for respondent’s misconduct, the
board considered the aggravating and mitigating factors listed in BCGD Proc.Reg.
10.    The parties have not stipulated to, and the board has not found, any
aggravating factors. See BCGD Proc.Reg. 10(B)(1)(a) through (i). They cite
several mitigating factors, however, including Murraine’s lack of a prior
disciplinary record,2 his full and free disclosure and cooperative attitude during
the disciplinary proceedings, and evidence of his good character and reputation.
See BCGD Proc.Reg. 10(B)(2)(a), (d), and (e). The parties also note that none of
Murraine’s clients were harmed by his conduct. He has closed his client trust
account and relocated to Texas, and he is not currently engaged in the practice of
law.
        {¶ 8} The parties have stipulated that a one-year stayed suspension is the
appropriate sanction for Murraine’s misconduct. In their support of this sanction,
the parties cite Disciplinary Counsel v. Johnston, 121 Ohio St.3d 403, 2009-Ohio-
1432, 904 N.E.2d 892. In Johnston, we imposed a one-year suspension, all stayed
on the condition that Johnston serve one year of monitored probation and
complete six hours of CLE in law-office management and accounting for conduct
comparable to that of Murraine.        Id. at ¶ 5-9, 16.     Johnston’s conduct was
arguably more egregious than Murraine’s in that Johnston overdrew his client
trust account on 22 separate occasions over a two-year period and bounced a
check to a client, though he quickly reimbursed the client for the check and the
associated bank charges. Id. at ¶ 8-9. Based upon these factual differences and


2. Gov.Bar R. X(5)(C) prohibits consideration of an attorney’s failure to comply with CLE
requirements in the imposition of a sanction under Gov.Bar R. V(8).




                                           3
                             SUPREME COURT OF OHIO




the fact that respondent has relocated to Texas and is not currently practicing law,
we agree that a one-year stayed suspension is the appropriate sanction in this case.
       {¶ 9} Accordingly, Fitzgerald Terrance Murraine is suspended from the
practice of law for one year, with the entire suspension stayed on the condition
that he commit no further misconduct. The sanction shall not commence until
Murraine’s current suspension for failure to meet his CLE requirements is
terminated and he returns to active attorney-registration status. If he fails to
comply with the condition of the stay, the stay will be lifted, and he will serve the
full one-year suspension. Costs are taxed to Murraine.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
       Fitzgerald Terrance Murraine, pro se.
                            ______________________




                                         4